Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about December 12, 1997, which denied plaintiffs’ motion to confirm the report of the Special Referee dated May 13, 1997, finding that defendant Dr. Solima Soukkary did not have a genuine, sincerely held religious belief that would prohibit her from submitting to a videotaped deposition, and granted defendant Soukkarys cross-motion to reject the report and for a protective order denying plaintiffs’ right to conduct a videotaped deposition, unanimously reversed, on the law and the facts, with costs, the cross motion denied, and the motion to confirm the report granted.
Since there is no basis in the record to exempt defendant Soukkary from submitting to a videotaped deposition in accordance with Uniform Rules for Trial Courts (22 NYCRR) § 202.15 or to reject the findings and recommendations of the Special Referee, which are amply supported by the evidence, the court erred in disaffirming the report. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.